United States Court of Appeals
                       For the First Circuit

No. 13-2068

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                             KENT AWER,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND

            [Hon. William E. Smith, U.S. District Judge]


                                Before
                    Thompson, Baldock,* and Selya,
                           Circuit Judges.


     Arza R. Feldman, with whom Feldman and Feldman was on brief,
for appellant.
     Donald C. Lockhart, Assistant United States Attorney, with
whom Peter F. Neronha, United States Attorney, was on brief, for
appellee.



                          October 29, 2014




     *
         Of the Tenth Circuit, sitting by designation.
           BALDOCK, Circuit Judge.

           A    federal   jury   convicted    Defendant   Kent   Awer   of

possessing cocaine base with intent to distribute.           He appeals.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                              I. The Facts1

A. The Malibu

           In the cool, early morning hours of May 2, 2006, an

officer with the East Providence Police Department noticed a Chevy

Malibu driving well over the speed limit in Rhode Island.               He

attempted to pull the car over.          The Malibu, however, continued

driving for a half-mile and changed lanes without signaling before

finally submitting.       The officer then approached the vehicle on

foot, where he found Dianikqua Johnson behind the wheel, Defendant

Kent Awer in the passenger seat, and a Mr. Simmons in the back.

Upon questioning, Johnson admitted she did not have a driver's

license.   At the same time, Defendant leaned over Johnson and told

the officer he had rented the car and they were traveling from New

York City; he also produced the rental agreement.         Another officer

soon arrived, after which the officers arrested Johnson for being

an unlicensed driver.


     1
       We present the facts pertaining to pre-trial evidentiary
rulings, such as suppression, in the light most favorable to the
district court. See United States v. Oquendo-Rivas, 750 F.3d 12,
16 (1st Cir. 2014). Because sufficiency of the trial evidence is
not contested, we present a more neutral description of trial
facts. See United States v. Powers, 702 F.3d 1, 4 (1st Cir. 2012).

                                   -2-
              While   securing      Johnson,     the   two    officers      noticed

Defendant moving suspiciously back in the Malibu.2                  As a result,

the officers converged on the car's passenger side to investigate.

The officer who stopped the car observed Defendant sweating and

breathing      heavily,   so   he    asked     Defendant     to   exit    the   car.

Defendant reached for the center console instead, prompting the

officer to grab his hand and pull him from the car.               Moments later,

Defendant admitted he had marijuana in his pocket.                       An officer

found it and arrested Defendant.          In all, only three minutes or so

passed between the initial stop and Defendant's arrest.

               That left Simmons, who did not have a driver's license,

either. Moreover, the Malibu's rental agreement prohibited a third

party from driving.       Thus, the officers requested a tow truck for

the Malibu.      The officers searched the car before having it towed

away.       During this inventory search, the officers found over 500

grams of cocaine inside an unlocked bag in the trunk.                The bag also

contained men's clothes and documents bearing Defendant's name.

Defendant was later indicted in the District of Rhode Island for


        2
       At a suppression hearing, one officer testified Defendant
was "moving around in the passenger compartment" and "you could see
his shoulders moving from side to side."        The other officer
testified Defendant "kept looking back at us, kept moving around
the vehicle. . . . He was bending over forward. He was turning to
the left, turning to the right, and it appeared to me at the time
that either he was trying to conceal something or . . . retrieve
something." At trial, the latter officer testified Defendant "kept
looking back towards us. . . . He kept looking around. He kept
making movements to his left and right and kept bending over."
This will come into play later.

                                       -3-
possessing with intent to distribute 50 grams or more of cocaine

base in violation of 21 U.S.C. § 841(a)(1).

B. The Driver

          After her arrest, Johnson was placed in a police station

holding cell.   That same day, an attorney visited her.              Johnson

told this attorney she was responsible for the cocaine in the

Malibu, not Defendant.        The attorney advised Johnson to exercise

her right not to incriminate herself.              Johnson's silence, the

attorney said, would be helpful for future plea negotiations.

Throughout her time in prison, however, Johnson openly inculpated

herself numerous times, both with handwritten statements and in

conversations   with       fellow   inmates.       Her   first   handwritten

statement,   which     a    Rhode   Island     Department   of   Corrections

lieutenant notarized on June 25, 2006, reads as follows:

          To the honorable Court's

                       I Dianikqua Johnson would like to
          speak on my behalf. I Dianikqua Johnson want
          to notify Providence Superior Court I take
          sole Responsibility of this charge I am being
          charge with (manufacturing/possessing/delivery
          of cocaine.) Mr. Simmons and Mr. Awer that's
          Being charge with me had no knowledge of my
          criminal activity. I also would like to thank
          the courts for taking time out to listen to
          this matter

                                      Truthfully
                                             yours
                                         Dianikqua Johnson

Her second statement, which was not notarized or dated, reads:



                                     -4-
                 I Dianikqua Johnson, would like to make
          a statement on my behalf. The charges I am
          being charge with Mr. Awer and Mr. Simmons I
          take full Responsibility of those charges. I
          acted alone. They didn't have no knowledge of
          my criminal activity.
                On May 01, 2006, I called Mr. Awer to
          make sure he could give me a ride to Mass. He
          stated that he will give me a Ride. And would
          I Be able to drive Because he's Real tierd. I
          told him yes. This was around 8 pm. 15 minutes
          later he call to let me know he was downstairs
          in the parking lot of my grandmother projects
          (tompkins).
            When I Reached the car Awer was already
          Relaxing in the passenger seat. I put my bags
          down by the trunk and I walk over to the
          driver side to open the door so I can pop the
          trunck on the car key chain. While I was at
          the trunk of the car, I took the packages of
          drugs were being charge out my hand Bag then
          put them in Awer's Black Ascot Bag. Because I
          felt his Bag had more spots to hide the drugs
          in it and it did. I then got in the car and
          Mr. Awer told me where to go to pick his
          friend Mr. Simmons up Before leaving for Mass.
           Picked him up on Wilougbie ave at 9 pm. I Got
          the Drugs from my uncle. Well I stole them; I
          know we needed the money so I figure instead
          of my uncle using all of them, I can get rid
          of some. Sell a little and us a little.

Johnson also repeated her story to a later-appointed attorney.

Time and again, Johnson expressed intense worry that Defendant

would be held responsible for her actions. She even refused a plea

agreement because she feared hurting Defendant.

          Tragically, in an apparently unrelated imbroglio, Johnson

was murdered before she could appear at Defendant's trial.




                               -5-
C. The Evidence

             Prior to Defendant's trial, the district court declined

to suppress the cocaine found in the Malibu's trunk because: (1)

Johnson's speeding justified the initial stop, (2) the force used

to pull Defendant from the car was reasonable and did not transform

the encounter into a de facto arrest, and (3) the officers'

decision to impound the Malibu was reasonable.          See United States

v. Awer, CR. No. 06–061S, 2007 WL 172258 (D.R.I. Jan. 23, 2007).

             Later, the district court admitted Johnson's handwritten

statements    under   Fed.   R.   Evid.   804(b)(3),    which   allows   for

introduction of certain statements against criminal interest.3 The

court excluded testimony from Johnson's two lawyers, however,

because her statements to them were not against her criminal

interest at the time she made them.           The court also held this

testimony was not admissible under the Rule 807 "residual" hearsay

exception because it would be "merely cumulative."              See United

States v. Awer, 502 F. Supp. 2d 273 (D.R.I. 2007).

D. The Trial

             Defendant's trial lasted two days.        Near the beginning,

the district court told the jurors, among other things, that

"statements, arguments, and questions by lawyers are not evidence"




     3
       In its order, the district court repeatedly referred to the
admissibility of Johnson's written "statement," singular.     That
said, both of the above written statements were admitted at trial.

                                    -6-
and that they should disregard any statement or item of evidence if

the court instructed them to do so.

             The Government called a number of East Providence police

officers     to    testify,   including    two   officers   who   interviewed

Defendant at the police station on the day of his arrest.               Both

officers testified they recited Defendant's constitutional rights

to   him,    and   Defendant   affirmed    he    understood   these   rights.

Afterward, they testified, Defendant said he purchased the cocaine

in New York City.        He then gave a few details about his cocaine

supplier and methods before ending the interview, according to the

officers. On cross-examination, the officers conceded they had not

recorded the interview, handwritten notes from the encounter did

not mention Defendant admitting to possession of the cocaine, and

Defendant had never in writing waived his rights or claimed

possession of the cocaine (although they still maintained he had

done so verbally).

             Another East Providence officer testified last for the

Government, as an expert witness.          On direct examination, he said

one method drug dealers use to avoid detection is to "have females

and children in the car." On cross-examination, he conceded police

did not fingerprint any of the items seized from Defendant's car.

On re-direct, the prosecutor asked him why no fingerprints were

taken.      The officer responded, "We had the Defendant rented the

vehicle, the drugs were found in his bag with his paperwork and


                                     -7-
information,      and    he   gave   a    confession."          Defense    counsel

immediately objected to the term "confession."              The court promptly

instructed the jurors to disregard that term, as they (and not the

witness)   were    the    ultimate   deciders        of   how   to   characterize

Defendant's statements at the police station.

           The prosecutor was then allowed to ask anew about why

fingerprints were not sought.            This time, the officer responded:

           The different factors regarding the evidence.
           The Defendant, the rental car was in the
           Defendant's name, the drugs were found in his
           bag with male's clothing and items of
           paperwork in his name. The probability--also,
           the statement that was given. The probability
           of finding fingerprints in the hundreds of
           drug cases I've been involved in, we've gotten
           fingerprints four times. The factors I named
           beforehand, that's what we would call a slam-
           dunk in the narcotic investigation world. So
           we didn't fingerprint.

Defense counsel again quickly objected, this time to "slam-dunk."

The court promptly told the jury to disregard that term, as well.

           Moments       later,   after        the   prosecution     had   rested,

Defendant moved for a mistrial.           Defense counsel contended "slam-

dunk" was "an extremely inappropriate and extremely prejudicial

comment," especially coming from an expert, and "a bell like that

cannot be unrung" with a cautionary instruction.                In response, the

Government observed Defendant had broached the fingerprint issue,

and it argued a curative instruction would suffice.                   The court,

describing the comment as "very unfortunate and inappropriate,"

requested overnight briefing on the mistrial question because "I

                                         -8-
don't know whether an instruction is going to be sufficient."    In

the interim, the court again instructed the jury "to disregard that

statement, and disregard the view of [the officer] that the case

was a so-called slam-dunk."   The court then reiterated the jury's

role and concluded by emphasizing that the remark "should have no

bearing on your deliberations in this matter."

          The next morning, the court denied the mistrial motion,

relying on precedent indicating that prompt curative instructions

can satisfactorily ameliorate the impact of improper testimony in

all but the most prejudicial of circumstances.   See, e.g., United

States v. Sepulveda, 15 F.3d 1161, 1184–85 (1st Cir. 1993).    Here,

the court noted, mistrial was not appropriate because "this jury is

a sophisticated jury," the comment was "random," and the comment

could cut against the Government because the jury might view it as

an illegitimate attempt to "shore up" a flawed investigation

process. "The bottom line," the court stated, "is I think this has

been a very fair trial all the way through . . . ."

          For   his   defense,   Defendant   introduced   Johnson's

handwritten statements and the testimony of one of Johnson's

cellmates and the officer who notarized her first statement.    The

cellmate testified she and Johnson were friends and she "thought

[Johnson] was honest."     She also testified Johnson was often

emotional and upset, and Johnson had asked her for advice about how




                                 -9-
to deal with a distressing situation.   According to the cellmate,

she advised Johnson to make a notarized statement on the subject.

          During closing arguments, the prosecutor told the jurors

they had learned, from the officer's expert testimony, "that a good

way to transport drugs is to put a woman in the car, have a woman

driving the drugs." After the prosecutor finished closing, defense

counsel objected to this remark. The court informed the prosecutor

she had indeed misstated the expert's testimony: "What he testified

to was it's a common tactic to have a female and children in the

car," the court emphasized, "not driving the car.   So this has to

be corrected." Defense counsel quickly moved for a mistrial, which

the court just as quickly denied.   The court then explained to the

jury how the prosecutor had misstated the expert's testimony.

          Before dismissing the jury to deliberate, the court again

gave instructions on the expert's objected-to statements:

          Now, I want to remind you at this point that
          an expert witness or any witness, for that
          matter, is not entitled to give an opinion on
          the overall strength of the Government's case.
          No witness is entitled to express such an
          opinion. That is the jury's job. And you'll
          recall that this is why during the course of
          the trial I instructed you to disregard a
          statement made by [the expert] in which he
          expressed an opinion about the strength of the
          case. I gave you an explicit instruction to
          disregard that opinion and I struck his
          testimony. . . .

          By sustaining the objection, I've determined
          that the evidence should not be considered by
          you.   And if I struck testimony that was


                               -10-
              stated by the witness, you are to disregard
              it. . . .

              Now, you heard evidence in this case that Kent
              Awer, the Defendant, made a statement in which
              the Government claims he admitted certain
              facts. It is for you to decide, one, whether
              Mr. Awer made that statement; and two, if so,
              how much weight to give it. In making those
              decisions you should consider all of the
              evidence about the statement, including the
              circumstances under which the statement may
              have been made and any facts or circumstances
              tending to corroborate or contradict the
              version of events described in the statement.

              The jury ultimately convicted Defendant.            A week later,

Defendant     moved   for   a   new   trial   based    on   the   expert's    and

prosecutor's remarks.        The court denied this motion.         All errors,

the   court     found,   were    addressed    immediately     with   apt     jury

instructions, and the statements' impact was negligible. Also, the

prosecutor's     statement      was   "clearly   not   intentional     and,    if

anything, [was] likely the product of the mere 'haste or confusion'

that is normal in the hurly-burly of trial."                Thus, combined or

alone, the errors did not justify a new trial.              See United States

v. Awer, CR. No. 06-061S, 2007 WL 2206789 (D.R.I. July 30, 2007).

E. The Aftermath

              Before sentencing, the court (at Defendant's request)

continued the case for over five years, in part to allow Defendant

to challenge prior convictions that required a life sentence.                 At

long last, on August 16, 2013, the court sentenced Defendant to 20

years in jail.     Defendant appealed, raising three issues for us to


                                      -11-
decide.   First, he contends the district court erred by failing to

suppress the cocaine found in the trunk of his car pursuant to the

Fourth    Amendment.    Second,   he   argues   the   court   abused   its

discretion by excluding the testimony of Johnson's two lawyers.

Third, he asserts the court abused its discretion by not declaring

a mistrial based on certain statements made at trial.

                           II. The Cocaine

            Defendant first argues the district court, per the Fourth

Amendment, should have suppressed the cocaine found in the Malibu's

trunk.    "In reviewing a district court's denial of a motion to

suppress, we review the facts 'in the light most favorable to the

district court's ruling on the motion, and we review the district

court's findings of fact and credibility determinations for clear

error.'" United States v. Brake, 666 F.3d 800, 804 (1st Cir. 2011)

(citation omitted).    "We review de novo any conclusions of law."

United States v. Mouscardy, 722 F.3d 68, 72 (1st Cir. 2013).

            The Fourth Amendment enshrines the people's right "to be

secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures." Defendant bears the burden of

showing a Fourth Amendment violation here, United States v. Werra,

638 F.3d 326, 330 (1st Cir. 2011), and he posits two theories for

why the court should have suppressed the cocaine.4


     4
       In his opening brief, Defendant initially provides only one
theory for exclusion--i.e., police de facto arrested him without
probable cause.   A closer reading of his briefs, however, also

                                  -12-
A. Reasonable Suspicion to Investigate Further

           Under well-settled law, police can permissibly detain "an

automobile and its occupants pending inquiry into a vehicular

violation."     Arizona     v.    Johnson,    555 U.S. 323,    327   (2009)

(referencing Terry v. Ohio, 392 U.S. 1 (1968)).                    Accordingly,

Defendant admits police lawfully stopped his Malibu for speeding.

He also concedes police properly arrested Johnson.               He only argues

police did not have sufficient reasons after Johnson's arrest to

justify   detaining   him   any    further.         The   only   lawful   option

available to police after Johnson's arrest, he asserts, was to let

him go; as such, the subsequent investigation was an illegal

"fishing expedition." The law and the facts belie this contention.

           To begin, the Supreme Court has made it perfectly clear

that "during a lawful traffic stop an officer may order a passenger

out of the car as a precautionary measure, without reasonable

suspicion that the passenger poses a safety risk."                 Brendlin v.

California, 551 U.S. 249, 258 (2007) (emphasis added) (citing

Maryland v. Wilson, 519 U.S. 408, 414–15 (1997)). Here, we have an

undisputedly lawful traffic stop, and we have police ordering

Defendant, a passenger, out of the car. Thus, reasonable suspicion

was almost certainly not needed in this situation.




reveals the reasonable suspicion theory detailed below. Whether
Defendant raised this additional theory at trial is unclear; out of
an abundance of caution we analyze and dismiss it here.

                                    -13-
           That   said,   Defendant      contends    the    initial    stop   was

complete once Johnson was arrested, and reasonable suspicion was

therefore essential to continue investigating him.                    See United

States v. Branch, 537 F.3d 328, 337 (4th Cir. 2008) ("[R]easonable

suspicion of a crime is necessary to extend a traffic stop for

investigatory purposes." (emphasis added)); cf. United States v.

Sowers, 136 F.3d 24, 27 (1st Cir. 1998) (Courts must determine

"whether the actions undertaken by the officer following the stop

were reasonably responsive to the circumstances justifying the stop

in the first place, as augmented by information gleaned by the

officer during the stop." (emphasis added)).               The record does not

support this claim.       Only three or so minutes passed--at most--

between the Malibu pulling over and Defendant's being ordered out

of the car.   This strongly suggests, to put it mildly, that the

initial stop was ongoing. Moreover, the officers noticed Defendant

moving   around   while    they   were    securing    Johnson,     not    after.

Finally, although the record indicates an officer asked Defendant

for his driver's license, nothing shows Defendant was able to

produce a license.5       Thus, the initial stop could not have been

over, as the officers still had to figure out what to do with the

Malibu when they had no licensed or authorized driver on hand.




     5
       To the contrary, one officer testified if Defendant had
produced the license he would have noted this in his report. The
officer made no such note, suggesting no license was produced.

                                    -14-
             Regardless, the officers' telling Defendant to exit the

vehicle was reasonable.       At least six facts, taken together, point

to possible criminal activity on the part of Defendant: (1) the

initial violation (traveling well over the speed limit); (2) the

subsequent    violation     (ignoring   the   order   to   pull     over);   (3)

Defendant's apparent control of the Malibu (as evidenced by his

talking over Johnson and the rental agreement); (4) Defendant's

movements while officers were away (suspicious); (5) Defendant's

visage when officers returned (heavy breathing and sweating); and

(6) the time of day (just past midnight).                   These facts are

sufficient.     See, e.g., United States v. Chaney, 584 F.3d 20, 26

(1st Cir. 2009) ("Here, the officer's initial inquiries into

Chaney's identity took at most a minute or two and did not

measurably extend the duration of the stop.           Any additional delay,

including that attributable to the records check, was independently

warranted by the officer's reasonable suspicion, based on Chaney's

implausible answers and nervous demeanor, that Chaney was giving a

false name and might be involved in other criminal activity."

(emphasis added)). Moreover, these facts distinguish United States

v. McKoy, 428 F.3d 38 (1st Cir. 2005), which is the primary case

Defendant relies upon.       In McKoy, we held a person's nervousness

and movement in a car parked in a high-crime area were not enough

to justify a Terry frisk.        See id. at 41.       Although the present

situation    bears   some   resemblance    to   McKoy,     unlike    McKoy   the


                                    -15-
officers here were faced with more than just nervousness and

furtive movements in questionable surroundings. Chiefly, they were

dealing with a car that had attempted to evade police after being

caught speeding, and with a man who appeared to control that car.

That pushes this case beyond McKoy.

           Defendant attacks these facts on an array of grounds.

For starters, he attempts to pawn off the half-mile police evasion

on Johnson: "she was the driver" and he was "merely a passenger,"

he claims, "who had no control over when the vehicle stopped."

Thus, according to Defendant, it was clear error for the district

court to take police evasion into account when analyzing the

decision to investigate him.             If true, though, then why did

Defendant attempt to monopolize the conversation with the initial

officer?    And   was   it   not   his     rental   car   (as    he   otherwise

steadfastly maintains)?        Could not an officer reasonably surmise

that if Defendant was doing the talking and in possession of the

car then it was quite possible he was also in control of Johnson's

driving?   We think so.

           Defendant    also     cites     the   district       court's   vocal

"skepticism" about the officers' testimony.          Even if the court was

skeptical at hearings--for example, about Defendant's profuse

sweating--it resolved these doubts in its written fact findings in

favor of the officers.       See, e.g., Awer, 2007 WL 172258, at *1

nn.1–2 (finding the officers' testimony credible).               Our job is to


                                    -16-
determine   whether    the   court's   fact     findings   and    credibility

determinations are clearly wrong, not to decide such questions de

novo or divine the court's inner thoughts from transcripts of the

hearings.

            Next,   Defendant   assails    in   a   mishmash     of   ways    the

officers' reliance on his "suspicious" movements.           Defendant first

protests because the initial officer failed to see any furtive

movements from Defendant when he was following the vehicle.                  This

is trivial, however, as a lack of suspicious activity at one

instant hardly alters the existence of suspicious behavior at a

later instant.      What officers did see and rely upon is the crux of

the   matter.6   Defendant   next   contends     his   movements      were    not

suspicious because he was searching for his license. This is sheer

speculation, with no basis in the record.                  Third, Defendant

attempts to distinguish cases allowing police to rely on furtive

movements, see, e.g., Sibron v. New York, 392 U.S. 40, 66-67 (1968)

(a suspect's deliberately furtive movements when approached by

police officers "are strong indicia of mens rea"), by contending

furtiveness requires more than merely moving a shoulder or bending

and turning.     As detailed above, however, the officers testified

Defendant moved his shoulders, moved about the vehicle, kept



      6
       This same principle squelches a number of other "absence of
evidence" objections raised by Defendant (e.g., Defendant argues it
matters that officers didn't see him breathing heavily or sweating
when they first approached the vehicle).

                                    -17-
looking around, turned left and right, and bent over forward as if

he was trying to conceal or retrieve something.        See supra note 1.

Thus, even assuming Defendant is correct about the law on this

point, his own actions still doom him.         In the end, the district

court found these various movements were "suspicious,"         Awer, 2007
WL 172258 at *1, *4, and we see no basis for clear error.

              To recap, even if reasonable suspicion was required--

which it likely was not--the facts here gave officers "at least 'a

minimal level of objective justification' for the belief that

criminal activity [was] afoot."      Branch, 537 F.3d at 337 (citation

omitted).

B. De Facto Arrest

              Defendant's second argument for why the district court

should have suppressed the cocaine is that he was placed under de

facto arrest when officers forcibly removed him from the Malibu.

This arrest was unlawful, Defendant contends, because the officers

lacked probable cause.      Even if probable cause was lacking at this

point, however, his removal from the car was not a de facto arrest.

              A detention becomes a de facto arrest when "'a reasonable

person   in    the   suspect's   position   would   have   understood   his

situation' . . . to be tantamount to being under arrest."          United

States v. Zapata, 18 F.3d 971, 975 (1st Cir. 1994) (quoting

Berkemer v. McCarty, 468 U.S. 420, 442 (1984)).            "But . . . the

mere presence of arrest-like features is not fatal to the validity


                                    -18-
of a particular stop."       United States v. Pontoo, 666 F.3d 20, 30

(1st Cir. 2011).     Even a significant use of force, if proportional

to the circumstances, does not transform a brief detention to a de

facto arrest requiring probable cause.          See id.

            Again, "the [Supreme] Court has held that officers may

order the driver and any passengers to get out of the car until the

traffic stop is complete."         United States v. Fernandez, 600 F.3d
56,   59   (1st   Cir.   2010)   (citing    Maryland, 519 U.S.   at   415).

Furthermore, we have held that when a "defendant refused to accede

to [an officer's] request [to exit a vehicle], the officers were

constitutionally entitled to remove him from the vehicle . . . ."

United States v. Ruidíaz, 529 F.3d 25, 33 (1st Cir. 2008).                  We

explained above that the officers lawfully ordered Defendant to

exit his rental car. And, as the district court astutely observed,

the right to order a passenger out of a vehicle would be a hollow

one indeed if police could not use a reasonable amount of force to

ensure compliance with such an order. Thus, force was proper here.

            To the extent Defendant claims the force was excessive

under the circumstances, we cannot agree. The district court found

that, rather than cooperate with the order to get out of the car,

Defendant instead "made a fast motion towards his left side and the

center console area."       Awer, 2007 WL 172258, at *1.        The officer,

according to the court, then "used just enough force" to pull

defendant from the car.          Id. at *4.    We see no basis for clear


                                     -19-
error on these points.        Defendant asserts he was "violently

extracted" from the car.      But the amount of "violence" used was

plainly reasonable given Defendant's actions. See United States v.

Carrigan, 724 F.3d 39, 47–48 (1st Cir. 2013) (no de facto arrest

where two officers "took physical control" of the suspect, put him

on the ground on his stomach, and handcuffed him because they "had

a reasonable belief that such measures were necessary to protect

their own safety").    As such, this force did not transform an

otherwise lawful interaction into a de facto arrest.    See Pontoo,
666 F.3d at 31. Accordingly, we affirm the district court's denial

of the motion to suppress.

                      III. Johnson's Lawyers

           Defendant next argues the district court abused its

discretion by not allowing Johnson's attorneys to testify about her

statements claiming responsibility for the drugs.    This evidence,

he contends, should have been admitted under either Rule 804(b)(3)

or Rule 807 of the Federal Rules of Evidence.        "We review the

district court's evidentiary rulings for abuse of discretion."

United States v. Mojica-Baez, 229 F.3d 292, 300 (1st Cir. 2000).

A. Rule 804(b)(3)

           Hearsay is a declarant's out-of-court statement offered

to prove the truth of the matter asserted.       Fed. R. Evid. 801.

With certain exceptions, hearsay is not admissible in federal

court.   Fed. R. Evid. 802.   One exception is Rule 804(b)(3), under


                                 -20-
which hearsay is admissible if the declarant is unavailable to

testify, and the statement--when made--would have tended to expose

the declarant to criminal liability (among other requirements not

in dispute). We look at all surrounding circumstances to determine

whether a statement was against a declarant's criminal interest.

See United States v. Pelletier, 666 F.3d 1, 8 (1st Cir. 2011).

          The district court found Johnson's statements to her

attorneys could not come in under Rule 804(b)(3) because they would

not have exposed her to criminal liability. We agree. The limited

case law on point counsels for exclusion, and logically so.   See,

e.g., Revels v. Diguglielmo, No. Civ.A. 03-5412, 2005 WL 1677951,

at *7 (E.D. Penn. July 18, 2005) (unpublished) (state court

"correctly held that . . . Mr. Perrin's communications with his

lawyer . . . were protected by attorney-client privilege and

therefore not against his penal interest"); People v. Johnson, 482
N.Y.S.2d 188, 189 (N.Y. App. Div. 1984) ("[A] statement made to an

attorney is confidential and, therefore, not adverse to one's penal

interest . . . .").     Indeed, the primary case relied upon by

Defendant, Morales v. Portuondo, 154 F. Supp. 2d 706 (S.D.N.Y.

2001), actually counsels against his position on Rule 804(b)(3).

In Morales a man named Fornes confessed guilt to an attorney named

Servino, and the court found this confession was against Fornes'

penal interest.   Id. at 712, 725—26.   But Servino was not Fornes'

attorney; rather, he represented Morales, who was charged with the


                               -21-
crime to which Fornes confessed.         Id. at 712.       In short, no

confidentiality or privilege was in play because Fornes "believed

[Servino]    would   take   the   information   to   the    prosecuting

authorities."    Id. at 726.      Furthermore, Fornes confessed to

another attorney (named Cohen) and the court found this confession

was not against Fornes' criminal interest because Fornes had sought

Cohen out for legal advice and thus "fully expected" that "Cohen

would keep his conversations . . . confidential."      Id. at 713–14,

726. Again, on Rule 804(b)(3), Morales in no way favors Defendant.

            Nevertheless, Defendant puts forth several additional

arguments for why Johnson's statements to her attorneys were

against her criminal interest. None of them hold water. First, he

contends we must take "context" into account, see Williamson v.

United States, 512 U.S. 594, 603 (1994) ("[W]hether a statement is

self-inculpatory or not can only be determined by viewing it in

context."), the pertinent context (according to Defendant) being

that Johnson made identical statements to other people that were

against her criminal interest.      Defendant essentially asks us to

adopt a sort of legal osmosis: Johnson made several statements

against her criminal interest, so any statement containing the same

information was against her criminal interest as well.          This is

nonsensical, as it would require us to do the very thing Defendant

urges us not to do--ignore context. Although Johnson made a number




                                  -22-
of similar statements, those made in the context of the attorney-

client privilege were simply not against her criminal interest.

            Defendant tries a different twist along the same lines.

Even if Johnson's statements to her attorneys were confidential, he

asserts, her later statements to third parties waived the attorney-

client privilege, subjecting her to criminal liability.        See In re

Keeper of the Records (Grand Jury Subpoena Addressed to XYZ Corp.),

348 F.3d 16, 22 (1st Cir. 2003) ("[T]he attorney-client privilege

may be waived . . . . When otherwise privileged communications are

disclosed     to   a   third   party,   the   disclosure   destroys   the

confidentiality upon which the privilege is premised."). Defendant

did not contend there was a privilege waiver before the district

court, however, meaning this argument is, ironically, waived.         See

Vázquez-Rivera v. Figueroa, 759 F.3d 44, 49 (1st Cir. 2014).

            We decline to evade logic and case law.            Johnson's

statements to her attorneys were not against her criminal interest

because, when made, they were confidential and protected by the

attorney-client privilege.        Thus, the district court correctly

found her attorneys' proffered testimony about those statements to

be inadmissible under Rule 804(b)(3).

B. Rule 807

            Another exception to hearsay exclusion is the "Residual

Exception," by which hearsay is admissible if: "(1) the statement

has equivalent circumstantial guarantees of trustworthiness; (2) it


                                   -23-
is offered as evidence of a material fact; (3) it is more probative

on the point for which it is offered than any other evidence that

the proponent can obtain through reasonable efforts; and (4)

admitting it will best serve the purposes of these rules and the

interests   of    justice."       Fed.    R.    Evid.   807(a).      In   general,

"Congress intended the residual hearsay exception to be used very

rarely, and only in exceptional circumstances."                 United States v.

Trenkler, 61 F.3d 45, 59 (1st Cir. 1995) (internal quotation marks

omitted).

            The district court excluded the testimony of Johnson's

attorneys under Rule 807(a)'s third element.                      The attorneys'

testimony would have been cumulative rather than more probative,

the court found, because it was duplicative of Johnson's own

notarized statements.       Awer, 502 F. Supp. 2d at 276.

            Defendant again relies on Morales to argue for admission.

There, after ruling out Rule 804(b)(3), the court admitted Fornes'

statements to attorney Cohen under Rule 807, in part because

Cohen's testimony was "vital" to Morales' case.                 Morales, 154 F.

Supp. 2d at 726.       In line with this, Defendant argues the lawyers'

testimony here was vital--i.e., more probative than Johnson's

statements.       He    gives    scattered      reasons   for     this    purported

vitality, which we put into three broad categories: identity,

context,    and   drama.        First,    identity:     Defendant    asserts    the

testimony is more probative because it comes from seasoned lawyers.


                                         -24-
Second,   context:     Defendant    contends      the   attorneys     would   have

testified    Johnson:    (a)     spoke    confidentially,     bolstering       her

credibility; (b) told the attorney on the day of her arrest the

cocaine was hers, making it unlikely she concocted the story later;

(c)   talked    to    both    attorneys    outside      Defendant's    presence,

decreasing the possibility of coercion; (d) was very emotional and

distressed     that   Defendant    was    being    accused,    bolstering      her

credibility, and (e) told them specifics of how she put the drugs

in Defendant's bag without him knowing.              Third, drama: Defendant

argues the jury would have been more persuaded by live testimony

than by "a piece of paper."

            Defendant makes a reasonable--albeit flawed--argument.7

Problem is, a reasonable argument can also be made that a jury

would find a detailed handwritten confession far more compelling

than a lawyer's third-party account, no matter how much context the

lawyer can provide.8         Likewise, a written account from soon after

the incident removes all need to rely on a witness's memory of

events long past. Because reasonable minds can disagree on whether


      7
       To give just one example of a flaw, Defendant's context and
drama arguments are undercut by the fact that Johnson's cellmate
testified in person, labeled Johnson "honest," and detailed
Johnson's distressed emotional state.
      8
       The public view of lawyers, after all, is verifiably dismal.
See Public Esteem for Military Still High, Pew Research Center
(July     11,     2013),     http://www.pewforum.org/2013/07/11/
public-esteem-for-military-still-high/ ("Among the 10 occupations
the survey asked respondents to rate [for contribution to society],
lawyers are at the bottom of the list." (emphasis added)).

                                     -25-
the attorneys' testimony was vital, the district court's position--

that the testimony was not more probative than Johnson's written

statements--cannot be an abuse of discretion, especially when Rule

807   is   "to   be   used   very   rarely"   and   only   in   "exceptional

circumstances."       See United States v. Hughes, 535 F.3d 880, 882–83

(8th Cir. 2008) (district court did not abuse its discretion in

declining to admit testimony under Rule 807 in part because "the

excluded testimony was cumulative of Hughes's own testimony").

                          IV. Improper Statements

            Finally, Defendant argues the district court erred by not

declaring a mistrial on the basis of three improper statements made

at trial: (1) the expert officer's use of the term "confession";

(2) the same expert's "slam-dunk" remark; and (3) the prosecutor's

statement that drug dealers use female drivers.             We consider de

novo whether these statements were actually improper and, if so,

whether they were harmful.          See United States v. Manor, 633 F.3d
11, 16-17 (1st Cir. 2011).          "But we review the judge's decision

denying [Defendant's] mistrial and new-trial motions only for

'manifest abuse of discretion.'"        Id. at 17 (quoting United States

v. Potter, 463 F.3d 9, 22 (1st Cir. 2006)).

            Defendant tacitly admits each alleged error would not

itself merit a mistrial.        Rather, he only contends the district

court abused its discretion by not declaring a mistrial based on

their cumulative prejudicial effect.          We cannot agree.


                                     -26-
            In   a   different   context,    say,   where    a   defendant's

inculpatory statement was entirely excluded, the use of the term

"confession" at trial could be devastating.              Here, however, two

officers    testified    at   trial   that   Defendant    made   inculpatory

comments to them after his arrest. And 18 U.S.C. § 3501(e) defines

a confession as "any self-incriminating statement made or given

orally or in writing."           Thus, Defendant arguably did make a

confession, like the expert stated, as that term is defined in

federal statutes.       Moreover, defense counsel made clear only the

term "confession" was objectionable, not the expert's reference to

Defendant's underlying statements.9          In a scenario such as this,

"[t]he use of the word 'confession' without more . . . simply is

not 'serious' misconduct, if misconduct at all."            United States v.

Scott, 267 F.3d 729, 742 (7th Cir. 2001); see also United States v.

Goodlow, 105 F.3d 1203, 1207 (8th Cir. 1997) ("Whether a statement

given to law enforcement officials should be referred to as a

confession . . . appears, at best, to be a question of semantics

and not a potential ground for misconduct.").               And the court's

prompt and accurate instructions suffice to assuage any fair-trial

concerns.    See, e.g., Scott, 267 F.3d at 742.




     9
       Indeed, moments after the "confession" comment, defense
counsel did not object when the expert testified one reason police
did not look for fingerprints was because of "the statement that
was given [by Defendant]." Supp. App'x at 557 (emphasis added).

                                      -27-
            Similarly, the prosecutor's challenged comment during

closing argument was just a slight misstatement of the evidence,

and it was swiftly corrected by the court.                       Again, the expert

testified drug dealers often avoid detection by having women in the

car, whereas the prosecutor stated they often have women driving

the car.    This was incorrect and improper, to be sure, but it was

hardly harmful given that the officer's original statement was

applicable to the situation here--Johnson was in the car, after

all--and therefore probably just as damning.                 See United States v.

Dancy, 640 F.3d 455, 463 (1st Cir. 2011)("Any error is harmless if

the government shows it is 'highly probable that the error did not

influence    the    verdict.'"      (citation      omitted)).        Also,   nothing

indicated this misrepresentation was intentional.                   "This court has

consistently       held   that   where      the     prosecutor     unintentionally

misstates the evidence during closing argument, a jury instruction

ordinarily     is    sufficient      to     cure    any     potential   prejudice,

particularly where, as here, the instruction was given immediately

after the statement."         Olszewski v. Spencer, 466 F.3d 47, 60–61

(1st Cir. 2006) (internal quotation marks omitted).

            This    leaves    Defendant's         cumulative     argument    resting

almost exclusively on the "slam-dunk" comment.                   The district court

rightly    acknowledged      this    comment       was    more   problematic.    As

Defendant points out, this case was not a "slam-dunk" given

Johnson's claims of sole culpability.                      That said, the court


                                          -28-
immediately and repeatedly admonished the jury to disregard this

statement,    and   we   have   long   presumed   juries   obey   curative

instructions. See United States v. Rodriguez, 675 F.3d 48, 63 (1st

Cir. 2012); Sepulveda, 15 F.3d at 1184–85.        Defendant has provided

us with no case where a mistrial was granted based on a similar

statement by itself or in conjunction with other more minor

improper statements.      Trial judges are "best situated to make a

battlefield assessment of the impact that a particular piece of

improper information may have on a jury."             United States v.

DiSanto, 86 F.3d 1238, 1248 (1st Cir. 1996) (citation omitted).

Here, the district court declined to grant a mistrial because the

"slam-dunk" comment was random and could have hurt the prosecution,

and because proper instructions were given.         We find no manifest

abuse of discretion in that decision.

                                V. Conclusion

             Accordingly, we AFFIRM.




                                    -29-